SWING, J.
This case is in this court on error to the judgment of the court of common pleas of Hamilton county.
The Interstate Savings Investment Company was a corporation organized under the laws of the state of West Virginia. Its main office and principal place of business was, in fact and by the terms of its incorporation, to be in Cincinnati, Ohio. Under the acts of the legislature of Ohio, passed April 25, 1898, 93 O. L. 401, and April 14, 1900, 94 O. L. 150, this corporation was required to deposit with the treasurer of Ohio certain bonds. These provisions were complied with by the company, and the question now for our consideration is, where these bonds should pay taxes.
It is admitted that under the decision of our Supreme Court these bonds are taxable in Ohio. It is claimed that these bonds should be returned for taxation by the treasurer of state in the county where the safe of the treasurer of the state is, and where these bonds are required to be kept, which is in Franklin county. On the other hand it is claimed that the bonds should pay taxes in Hamilton county, in which coúnty the principal office and main place of business is located. •
The court of common pleas held that the bonds were taxable in Hamilton county.' We think the judgment of the court was right as to this.
We are clearly of the ,opinion that the bonds required by law to be deposited with the treasurer of state, do not in any sense constitute him a trustee or owner in any sense. He has no right or control over these bonds, and not a particle of interest in them either as to principal or interest except as an officer of the state and as the custodian of them. The bonds are the property of the corporation, just as much after they are deposited with the state treasurer as they were before. It is true they may be applied in the payment of the debts of the corporation at the instance of the creditors of the corporation, but this necessarily goes on the principle that the bonds belong to the corporation. The law does not contemplate, in the least, that any kind of ownership or title to these bonds should invest in the treasurer of state. He is simply an officer of the state to keep in the safe used by him as treasurer, these bonds. He cannot keep these bonds any other place. The bonds remained at all times the property of the company, and must be listed by it for taxation, under Sec. 2135 Rev. Stat., at the place where the owner resides. The owner, in this case, is the corporation, and its residence for taxation is Cincinnati, Hamilton county, Ohio. Pelton v. Transportation Co. 37 Ohio St. 450.
*153The fact that the corporation was ousted from its rights to do business in Ohio did not have the effept to take away its property. The bonds and property belonging to the corporation still remained its property, and was still liable to pay taxes at the same place, as long as any property remained.'
The judgment of the court of common pleas will be modified accordingly.